Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks filed on 11/22/2021 have been fully considered and they are persuasive. An updated search has been performed and no art has been found that meets the combination of elements as recited in the claims as amended.
For example, Cherian et al. discloses a multi-user transmission scheme, where a first access point (AP) gains access to a channel for a transmission opportunity (TXOP), and it coordinates transmission from multiple APs to multiple stations, allowing concurrent transmission from all APs by assigning unused portions of the resources to the other APs (paragraphs 0124-0130, 0150, among others). However, it fails to teach that the first and second APs co-transmit the same message towards a station associated with a second AP.
Thus, the combination of elements recited in the claims are deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2020/0076552 to Cherian et al. – An access point (AP) may transmit, to a second AP and during a first portion of a transmission opportunity (TxOP), a request to participate in a multi-user (MU) transmission. The AP may receive, from the second AP and during the first portion of the TxOP, an indication of intent to participate in the MU transmission during the second portion of the TxOP, the indication of intent including a resource request of the second AP for participation in the MU transmission. The AP may transmit, during an initial period of the second portion of the TxOP, a trigger signal to the second AP indicating a set of one or more resources for the second AP during the MU transmission. The AP may participate, in conjunction with the second AP and during the second portion of the TxOP, in the MU transmission (paragraphs 0124-0130, 0150, among others).
USPGPUB 2009/0059856 to Kermoal et al. – that teaches determining, by a first wireless node in a first wireless network, that spectral resource needs for the first wireless network exceed spectral resources currently available for the first wireless network. The method may further include sending, to a second wireless node in a second wireless network, a request to borrow one or more of the one or more resource units, the request being based on the determining.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466
/JAE Y LEE/Primary Examiner, Art Unit 2466